Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jilla N. Vanover appeals the district court’s order dismissing her 42 U.S.C. *167§ 1983 (2006) complaint under 28 U.S.C. § 1916(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Vanover v. Shams, No. 1:08-cv-01037-LMBIDD (E.D. Va. filed Oct. 23, 2008 & entered Oct. 23, 2008; Oct. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argu-. ment would not aid the decisional process.

AFFIRMED.